Order filed, September 12, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00619-CV
                                 ____________

 DORA LINDA RODRIGUEZ AND FRANCISCO RODRIGUEZ, Appellant

                                         V.

                     OVATION SERVICE, LLC, Appellee


                    On Appeal from the 333rd District Court
                              Harris County, Texas
                       Trial Court Cause No. 2014-41901


                                     ORDER

      The reporter’s record in this case was due September 07, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jodi Masera, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM